     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1326 Page 1 of 18



 1     J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                          lawoffice@rlteel.com
 2
       NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3        nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4     3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
       SAN DIEGO, CA 92130
 5     T: 858.847.6700 // F: 858.792.6773
 6
       EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 7       eridley@foley.com                           graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8       aouellette@foley.com                      111 Huntington Avenue
       FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9                                                 T: 617.342.4000 // F: 617.342.4001
       555 California Street, Suite 1700
10     San Francisco, CA 94104-1520
       T: 415.434.4484 // F: 415.434.4507
11
      Attorneys for Plaintiffs SYLVESTER OWINO,
12    JONATHAN GOMEZ, and the Proposed Class(es)
13                          UNITED STATES DISTRICT COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ,    on behalf of themselves and all
16 others similarly situated,
                                               )
                                               )
17                              Plaintiffs,    )   CLASS ACTION
                                               )
18
                vs.                            )
                                               )   DECLARATION OF EILEEN R.
19
      CORECIVIC, INC.,                         )   RIDLEY IN SUPPORT OF
                                               )   PLAINTIFFS’ MOTION FOR CLASS
20
                                   Defendant. )    CERTIFICATION
                                               )
21
                                               )
      CORECIVIC, INC.,                         )   Date: July 11, 2019
22                          Counter-Claimant, ))
                                                   Time: 1:30 p.m.
                                               )   Place: Courtroom 4D
23
                                               )
24                 vs.                         )
                                               )   Judge: Hon. Janis L. Sammartino
      SYLVESTER OWINO and JONATHAN )               Magistrate: Hon. Nita L. Stormes
25
      GOMEZ, on behalf of themselves and all )
26    others similarly situated,               )
                                                   DEMAND FOR JURY TRIAL
                          Counter-Defendants. ))
27
                                               )
28


                                                          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1327 Page 2 of 18



 1          Pursuant to 28 U.S.C. § 1746, I, Eileen R. Ridley, hereby declare and state:
 2          1.     I am over the age of eighteen and am a member in good standing of the State
 3    Bar of California and the United States District Court for the Southern District of
 4    California. I am a partner and trial attorney with the law firm of Foley & Lardner LLP
 5    (“Foley”). I, along with my co-counsel, represent Plaintiffs Sylvester Owino and
 6    Jonathan Gomez (“Plaintiffs”) and the proposed class(es) in the above-captioned matter.
 7    I am one of the attorneys principally responsible for the representation of Plaintiffs in this
 8    matter. I am familiar with the file, the documents, and the history related to the action. I
 9    make this Declaration in support of Plaintiffs’ Motion for Class Certification. This
10    Declaration is based on my own personal knowledge, and if called to testify, I could and
11    would do so competently on the matters stated herein.
12          2.     I am a former member of Foley’s Management Committee and a current
13    Vice Chair for Foley’s national Litigation Department. I am the current Co-Chair of
14    Foley’s Privacy, Security & Information Management Practice and am a member of the
15    Consumer Law, Finance and Class Action practice group and the Labor and Employment
16    practice group. Foley is an international law firm currently with over 1,100 attorneys.
17    Foley provides a wide range of legal services to its clients in high-stakes litigation,
18    including complex litigation and class action work in both state and federal courts in
19    California as well as nationally. Foley has offices throughout California and the United
20    States, and my practice includes matters in state and federal court in California and across
21    the United States.
22          3.     I received a Bachelor of Arts from the University of Notre Dame in in 1986.
23    I received my Juris Doctorate degree from the Santa Clara University School of Law in
24    1990 and was an Emory Law Scholar.
25          4.     I was admitted to the Bar of the State of California in 1990, and have been
26    an active member in good standing and eligible to practice before all State and Federal
27    Courts in California since that time to the present. I was admitted to the Bar of the State
28    of Hawaii in 1997, and have been an active member in good standing and eligible to


                                                  1          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1328 Page 3 of 18



 1    practice before all State and Federal Courts in Hawaii since that time to the present. I am
 2    also admitted to and am an active member in good standing and eligible to practice law in
 3    a number of Federal and Appellate Courts. A true and correct listing of all the Courts
 4    wherein I have been admitted to practice law is attached hereto as Exhibit 1. A true and
 5    correct copy of my current biography is attached hereto as Exhibit 2.
 6           5.     I have never faced any discipline nor received any sanction from a State or
 7 Federal bar association or court for misconduct or an ethical violation.

 8           6.     I am a member of Foley’s Consumer Law, Finance, and Class Action
 9    practice group, as well as the Business Litigation and Dispute Resolution practice group
10    and the Labor and Employment practice group. My practice focuses on class actions in
11    California and across the nation in both State and Federal Court, including claims
12    concerning antitrust, unfair competition, employment issues, ERISA litigation, trade
13    secret and copyright matters, product liability claims, privacy and cybersecurity matters,
14    and consumer disputes. The Southern District of California has previously appointed
15    myself, J. Mark Waxman, and Foley as class counsel in a class action involving claims
16    against a prison technology company on behalf of detainees/prisoners. See Romero v.
17    Securus Techs., Case No. 16-cv-1283 JM (MDD), 2018 U.S. Dist. LEXIS 198922, at
18    *49-50 (S.D. Cal. Nov. 21, 2018).
19           7.     I have handled in excess of 200 cases involving California Business &
20    Professions Code § 17200, et. seq., and have co-authored Chapter 19, The Consumers
21    Legal Remedies Act of the Antitrust and Unfair Competition Law Section, The State Bar
22    of California, CALIFORNIA STATE ANTITRUST AND UNFAIR COMPETITION
23    LAW (Cheryl Lee Johnson, ed., Matthew Bender & Co. 2009), which discusses, inter
24    alia, the handling of class actions under Business & Professions Code 17200, et. seq.
25           8.     I have tried to verdict in excess of 30 cases (both bench and jury trials) in
26    State and Federal Courts. I have tried in excess of 200 matters in arbitration and/or
27    private trials.
28


                                                 2           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1329 Page 4 of 18



 1          9.     I have handled in excess of 100 putative and court-approved class actions
 2    involving a variety of subject matters, including claims for violations of California’s
 3    Labor Code and unfair competition claims.
 4          10.    I also have extensive experience handling large cross-jurisdictional litigation
 5    including multi-district litigation as well as California Judicial Council (“CJC”) cases.
 6    Recent multi-jurisdictional experience includes the In re Reglan/Metoclopramide Cases
 7    (CJC-10-004631) and In Re: Pre-Filled Propane Tank Marketing and Sales Practices
 8    Litigation (4:09-md-02086-GAF).
 9          11.    I also have extensive appellate experience, working on over 30 appeals in
10    California State and Federal appellate courts and having been named as one of the “Bay
11    Area’s Best Lawyers in Appellate Practice” by Bay Area Lawyer Magazine. I also serve
12    on the Ninth Circuit’s pro bono panel.
13          12.    In addition to the core team for Plaintiffs, there are numerous other attorneys
14 at Foley & Lardner with extensive class action experience who will be a resource to

15 Plaintiffs in this matter if needed.

16          13.    I associated into this case on February 28, 2018. [Dkt. 35.] Since my
17 association, Foley has been actively engaged in strategy and decision-making, briefing

18 substantive motions to the Court, conducting written and deposition discovery and other

19 fact investigation, briefing numerous discovery dispute motions to the Court, and

20 preparing the instant Motion for Class Certification. Our litigation team for this case has

21 substantial experience and resources to bring to bear in the prosecution of claims on

22 behalf of Plaintiffs and the putative class(es). Further, the firm has adequate resources to

23 support the pursuit of the class action which is at the core of this case. Both the Firm and

24 the litigation team are committed to the pursuit of this action on behalf of Plaintiffs and

25 any certified Class.

26          14.    After a diligent review, to my knowledge, neither Plaintiffs nor our firm has
27 any conflicts of interest with any putative class members.

28


                                                3          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1330 Page 5 of 18



 1          15.    Plaintiffs’ legal team, including Foley, is well staffed to handle a complex
 2    lawsuit of this size and nature. Currently on Plaintiffs’ legal team from Foley (in addition
 3    to myself and co-counsel Robert Teel) are J. Mark Waxman and Geoffrey Raux, two
 4 litigation partners, Alan Ouellette, a Senior Counsel in San Francisco, and Nicholas Fox,

 5    a Senior Counsel in San Diego, whose practices all include work in the class action
 6    space. There are also a multitude of additional available resources to support Plaintiffs’
 7 legal team. Foley is a nationwide firm of approximately 1,100 attorneys. The Foley

 8 Litigation Department contains approximately 330 attorneys firm-wide.

 9          16.    In conclusion, both the firm and the litigation team assigned to this matter
10 have substantial experience and resources to bring to bear in the prosecution of claims on

11 behalf of Plaintiffs and the putative class(es). Further, the firm has adequate resources to

12 support the pursuit of the class action which is at the core of this case.

13          17.    Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the
14    transcript of the deposition of Jason Ellis taken on March 4, 2019.
15          18.    Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the
16    transcript of the deposition of Jason Ellis taken on March 5, 2019.
17          19.    Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the
18    transcript of the deposition of Susan Huffman taken on January 21, 2019.
19          20.    Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the
20    transcript of the deposition of Fred Figueroa taken on February 19, 2019.
21          21.    Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the
22    transcript of the deposition of Troy G. Pollock taken on February 26, 2019.
23          22.    Attached hereto as Exhibit 8 is a true and correct copy of excerpts from the
24    transcript of the deposition of Robert Lacy, Jr. taken on March 13, 2019.
25          23.    Attached hereto as Exhibit 9 is a true and correct copy of Defendant’s
26    Detainee Voluntary Work Program Agreement Form, Bates No. CCOG22900, which was
27    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
28


                                               4           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1331 Page 6 of 18



 1          24.    Attached hereto as Exhibit 10 is a true and correct copy of Defendant’s
 2    Detainee Voluntary Work Program Agreement Form, signed by Plaintiff Jonathan
 3    Gomez, Bates No. CCOG25320, which was produced by Defendant to Plaintiffs during
 4    the course of discovery in this litigation.
 5          25.    Attached hereto as Exhibit 11 is a true and correct copy of a detainee file,
 6    Bates Nos. CCOG43011 through CCOG43166, which was produced by Defendant to
 7    Plaintiffs during the course of discovery in this litigation.
 8          26.    Attached hereto as Exhibit 12 is a true and correct copy of Otay Mesa
 9    Detention Center’s Sanitation and Hygiene Policy, effective September 1, 2015, Bates
10 Nos. CCOG2711 through CCOG2714, which was produced by Defendant to Plaintiffs

11 during the course of discovery in this litigation.

12          27.    Attached hereto as Exhibit 13 is a true and correct copy of Stewart
13    Detention Center’s Sanitation and Hygiene Policy, effective April 1, 2013, Bates Nos.
14    CCOG7912 through CCOG7915, which was produced by Defendant to Plaintiffs during
15    the course of discovery in this litigation.
16          28.    Attached hereto as Exhibit 14 is a true and correct copy of San Diego
17    Correctional Facility’s Sanitation and Hygiene Policy, effective February 17, 2004, Bates
18 Nos. CCOG8558 through CCOG8561, which was produced by Defendant to Plaintiffs

19 during the course of discovery in this litigation.

20          29.    Attached hereto as Exhibit 15 is a true and correct copy of North Georgia
21    Detention Center’s Sanitation and Hygiene Policy, effective April 1, 2009, Bates Nos.
22    CCOG32093 through CCOG32096, which was produced by Defendant to Plaintiffs
23    during the course of discovery in this litigation.
24          30.    Attached hereto as Exhibit 16 is a true and correct copy of Northeast Ohio
25    Correctional Center’s Sanitation and Hygiene Policy, effective June 1, 2004, Bates Nos.
26    CCOG31605 through CCOG31607, which was produced by Defendant to Plaintiffs
27    during the course of discovery in this litigation.
28


                                                    5        Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1332 Page 7 of 18



 1          31.    Attached hereto as Exhibit 17 is a true and correct copy of T. Don Hutto
 2    Residential Center’s Sanitation and Hygiene Policy, effective May 8, 2006, Bates Nos.
 3    CCOG76351 through CCOG76356, which was produced by Defendant to Plaintiffs
 4    during the course of discovery in this litigation.
 5          32.    Attached hereto as Exhibit 18 is a true and correct copy of Stewart
 6    Detention Center’s Sanitation and Hygiene Policy, effective October 1, 2006, Bates Nos.
 7    CCOG8881 through CCOG8884, which was produced by Defendant to Plaintiffs during
 8    the course of discovery in this litigation.
 9          33.    Attached hereto as Exhibit 19 is a true and correct copy of San Diego
10    Correctional Facility’s Sanitation and Hygiene Policy, effective April 11, 2003, Bates
11 Nos. CCOG30664 through CCOG30668, which was produced by Defendant to Plaintiffs

12    during the course of discovery in this litigation.
13          34.    Attached hereto as Exhibit 20 is a true and correct copy of La Palma
14    Correctional Center’s Sanitation and Hygiene Policy, effective January 22, 2018, Bates
15    Nos. CCOG32688 through CCOG32691, which was produced by Defendant to Plaintiffs
16    during the course of discovery in this litigation.
17          35.    Attached hereto as Exhibit 21 is a true and correct copy of Otay Mesa
18    Detention Facility’s Detainee Admission and Orientation Handbook, dated January 2018,
19 Bates Nos. CCOG19841 through CCOG19891, which was produced by Defendant to

20    Plaintiffs during the course of discovery in this litigation.
21          36.    Attached hereto as Exhibit 22 is a true and correct copy of Florence
22    Correctional Center’s Detainee Handbook, dated July 10, 2012, Bates Nos. CCOG21859
23 through CCOG21894, which was produced by Defendant to Plaintiffs during the course

24 of discovery in this litigation.

25          37.    Attached hereto as Exhibit 23 is a true and correct copy of San Diego
26    Correctional Facility’s Inmate/Detainee Admission and Orientation Handbook, dated
27    October 2007, Bates Nos. CCOG2222 through CCOG2253, which was produced by
28    Defendant to Plaintiffs during the course of discovery in this litigation.


                                                    6        Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1333 Page 8 of 18



 1           38.    Attached hereto as Exhibit 24 is a true and correct copy of Laredo
 2    Processing Center’s Detainee Handbook, dated November 2016, Bates Nos. CCOG19498
 3 through CCOG19573, which was produced by Defendant to Plaintiffs during the course

 4 of discovery in this litigation.

 5           39.    Attached hereto as Exhibit 25 is a true and correct copy of Eloy Detention
 6    Center’s 2013 Admissions Handbook, Bates Nos. CCOG21164 through CCOG21220,
 7    which was produced by Defendant to Plaintiffs during the course of discovery in this
 8    litigation.
 9           40.    Attached hereto as Exhibit 26 is a true and correct copy of Houston
10    Processing Center’s 2013 Admissions Handbook, Bates Nos. CCOG22121 through
11    CCOG22146, which was produced by Defendant to Plaintiffs during the course of
12    discovery in this litigation.
13           41.    Attached hereto as Exhibit 27 is a true and correct copy of Otay Mesa
14    Detention Center’s Food Service Post Orders, Bates Nos. CCOG2833 through
15    CCOG2838, which was produced by Defendant to Plaintiffs during the course of
16    discovery in this litigation.
17           42.    Attached hereto as Exhibit 28 is a true and correct copy of Laredo
18    Processing Center’s Food Service Post Orders, Bates Nos. CCOG7637 through
19    CCOG7642, which was produced by Defendant to Plaintiffs during the course of
20    discovery in this litigation.
21           43.    Attached hereto as Exhibit 29 is a true and correct copy of Stewart
22    Detention Center’s Food Service Post Orders, Bates Nos. CCOG8028 through
23    CCOG8033, which was produced by Defendant to Plaintiffs during the course of
24    discovery in this litigation.
25           44.    Attached hereto as Exhibit 30 is a true and correct copy of an excerpt from a
26    Disciplinary Log, Bates No. CCOG25046, which was produced by Defendant to
27    Plaintiffs during the course of discovery in this litigation.
28


                                                 7           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1334 Page 9 of 18



 1          45.    Attached hereto as Exhibit 31 is a true and correct copy of an excerpt from a
 2    Disciplinary Log, Bates No. CCOG25153, which was produced by Defendant to
 3    Plaintiffs during the course of discovery in this litigation.
 4          46.    Attached hereto as Exhibit 32 is a true and correct copy of an excerpt from a
 5    Disciplinary Log, Bates No. CCOG25049, which was produced by Defendant to
 6    Plaintiffs during the course of discovery in this litigation.
 7          47.    Attached hereto as Exhibit 33 is a true and correct copy of an excerpt from a
 8    Disciplinary Log, Bates No. CCOG25045, which was produced by Defendant to
 9    Plaintiffs during the course of discovery in this litigation.
10          48.    Attached hereto as Exhibit 34 is a true and correct copy of Plaintiff Jonathan
11    Gomez’s Commissary Purchase Record, Bates Nos. CCOG45309 through CCOG45327,
12 which was produced by Defendant to Plaintiffs during the course of discovery in this

13 litigation.

14          49.    Attached hereto as Exhibit 35 is a true and correct copy of a detainee
15    Commissary Purchase Record, Bates Nos. CCOG56592 through CCOG56601, which
16 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

17          50.    Attached hereto as Exhibit 36 is a true and correct copy of a detainee
18    Commissary Purchase Record, Bates Nos. CCOG57056 through CCOG57059, which
19 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

20          51.    Attached hereto as Exhibit 37 is a true and correct copy of Plaintiff
21    Sylvester Owino’s Commissary Purchase Record, Bates Nos. CCOG45345 through
22    CCOG45347, which was produced by Defendant to Plaintiffs during the course of
23    discovery in this litigation.
24          52.    Attached hereto as Exhibit 38 is a true and correct copy of a detainee
25    Commissary Purchase Record, Bates Nos. CCOG74453 through CCOG74454, which
26 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

27

28


                                                 8           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1335 Page 10 of 18



 1          53.    Attached hereto as Exhibit 39 is a true and correct copy of a detainee
 2    Commissary Purchase Record, Bates Nos. CCOG54219 through CCOG54220, which
 3 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 4          54.    Attached hereto as Exhibit 40 is a true and correct copy of a detainee
 5    Commissary Purchase Record, Bates Nos. CCOG54050 through CCOG54051, which
 6 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 7          55.    Attached hereto as Exhibit 41 is a true and correct copy of a detainee
 8    Commissary Purchase Record, Bates Nos. CCOG74650 through CCOG74654, which
 9 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

10          56.    Attached hereto as Exhibit 42 is a true and correct copy of a detainee
11    Commissary Purchase Record, Bates Nos. CCOG74564 through CCOG746566, which
12 was produced by Defendant to Plaintiffs during the course of discovery in this litigation.

13          57.    Attached hereto as Exhibit 43 is a true and correct copy of Otay Mesa
14    Detention Center’s Facility Commissary Checking Account Policy, effective September
15    1, 2015, Bates Nos. CCOG2503 through CCOG2506, which was produced by Defendant
16    to Plaintiffs during the course of discovery in this litigation.
17          58.    Attached hereto as Exhibit 44 is a true and correct copy of Defendant’s
18    response to Plaintiffs Request for Admission, Set One, dated December 11, 2018.
19          59.    During the course of discovery, Defendant produced various reports that
20 identify ICE detainees that were confined at Defendant’s facilities and worked through

21 Defendant’s so-called “voluntary work program.” Excerpts of the spreadsheets are

22 attached hereto at Exhibit 45 through Exhibit 88. Due to their size, Plaintiffs have

23 excerpted the documents, but can and will provide the Court with complete spreadsheets

24 in native format upon request. Further, based on my analysis of the spreadsheets, the

25 spreadsheets identify approximately 17,319 ICE detainees that worked through

26 Defendant’s voluntary work program while confined at a CoreCivic facility in California

27 between January 1, 2006 and the present:

28 ///


                                                 9           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1336 Page 11 of 18



 1
                             Facility                        ICE Detainee Workers
 2
               California City Correctional Facility                 1,094
 3                 Otay Mesa Detention Center                        4,719
 4               San Diego Correctional Facility                    11,506
 5                             Total                                17,319

 6    The spreadsheets identify approximately 110,826 ICE detainees that worked through
 7 Defendant’s voluntary work program while confined at a CoreCivic facility outside of

 8 California between December 23, 2008 and the present.

 9                           Facility                        ICE Detainee Workers
10              Central Arizona Florence Complex                      2,731
11                Citrus County Detention Center             No Documents Produced
                Cibola County Correctional Center                     2,629
12
                    Elizabeth Detention Center                        3,301
13
                       Eloy Detention Center                         15,551
14                 Florence Correctional Center                      10,531
15              Hernando County Detention Center             No Documents Produced
16                  Houston Processing Center                        13,496
                 T. Don Hutto Residential Center                     11,735
17
                  La Palma Correctional Facility                       48
18
                     Laredo Processing Center                        12,386
19              Nevada Southern Detention Center                       814
20              Northeast Ohio Correctional Center                     624
21                North Georgia Detention Center                      7,215
                     Stewart Detention Center                        27,686
22
              South Texas Family Residential Center                   1,098
23
             Tallahatchie County Correctional Facility                 45
24              Torrance County Detention Center                       465
25                Webb County Detention Center                         298
26              West Tennessee Detention Facility                      173
                              Total                                 110,826
27

28


                                              10         Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1337 Page 12 of 18



 1          60.    Attached hereto as Exhibit 45 is a true and correct copy of an excerpt of a
 2    spreadsheet for California City Correctional Facility, Bates No. CCOG9314, which was
 3    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4          61.    Attached hereto as Exhibit 46 is a true and correct copy of an excerpt of a
 5    spreadsheet for California City Correctional Facility, Bates No. CCOG25034, which was
 6    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 7          62.    Attached hereto as Exhibit 47 is a true and correct copy of an excerpt of a
 8    spreadsheet for Otay Mesa Detention Center, Bates No. CCOG9326, which was produced
 9    by Defendant to Plaintiffs during the course of discovery in this litigation.
10          63.    Attached hereto as Exhibit 48 is a true and correct copy of an excerpt of a
11    spreadsheet for San Diego Correctional Facility, Bates No. CCOG9327, which was
12    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
13          64.    Attached hereto as Exhibit 49 is a true and correct copy of an excerpt of a
14    spreadsheet for San Diego Correctional Facility, Bates No. CCOG25043, which was
15    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
16          65.    Attached hereto as Exhibit 50 is a true and correct copy of an excerpt of a
17    spreadsheet for San Diego Correctional Facility, Bates No. CCOG25044, which was
18    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
19          66.    Attached hereto as Exhibit 51 is a true and correct copy of an excerpt of a
20    spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9302, which was
21    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
22          67.    Attached hereto as Exhibit 52 is a true and correct copy of an excerpt of a
23    spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9303, which was
24    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
25          68.    Attached hereto as Exhibit 53 is a true and correct copy of an excerpt of a
26    spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9304, which was
27    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
28


                                               11           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1338 Page 13 of 18



 1          69.    Attached hereto as Exhibit 54 is a true and correct copy of an excerpt of a
 2    spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9305, which was
 3    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4          70.    Attached hereto as Exhibit 55 is a true and correct copy of an excerpt of a
 5    spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9306, which was
 6    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 7          71.    Attached hereto as Exhibit 56 is a true and correct copy of an excerpt of a
 8    spreadsheet for Cibola County Correctional Center, Bates No. CCOG9315, which was
 9    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
10          72.    Attached hereto as Exhibit 57 is a true and correct copy of an excerpt of a
11    spreadsheet for Elizabeth Detention Center, Bates No. CCOG9317, which was produced
12    by Defendant to Plaintiffs during the course of discovery in this litigation.
13          73.    Attached hereto as Exhibit 58 is a true and correct copy of an excerpt of a
14    spreadsheet for Elizabeth Detention Center, Bates No. CCOG25035, which was produced
15    by Defendant to Plaintiffs during the course of discovery in this litigation.
16          74.    Attached hereto as Exhibit 59 is a true and correct copy of an excerpt of a
17    spreadsheet for Eloy Detention Center, Bates No. CCOG9316, which was produced by
18    Defendant to Plaintiffs during the course of discovery in this litigation.
19          75.    Attached hereto as Exhibit 60 is a true and correct copy of an excerpt of a
20    spreadsheet for Florence Correctional Center, Bates No. CCOG9307, which was
21    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
22          76.    Attached hereto as Exhibit 61 is a true and correct copy of an excerpt of a
23    spreadsheet for Florence Correctional Center, Bates No. CCOG9308, which was
24    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
25          77.    Attached hereto as Exhibit 62 is a true and correct copy of an excerpt of a
26    spreadsheet for Florence Correctional Center, Bates No. CCOG9309, which was
27    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
28


                                                12          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1339 Page 14 of 18



 1          78.    Attached hereto as Exhibit 63 is a true and correct copy of an excerpt of a
 2    spreadsheet for Florence Correctional Center, Bates No. CCOG9310, which was
 3    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4          79.    Attached hereto as Exhibit 64 is a true and correct copy of an excerpt of a
 5    spreadsheet for Florence Correctional Center, Bates No. CCOG9311, which was
 6    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 7          80.    Attached hereto as Exhibit 65 is a true and correct copy of an excerpt of a
 8    spreadsheet for Florence Correctional Center, Bates No. CCOG9312, which was
 9    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
10          81.    Attached hereto as Exhibit 66 is a true and correct copy of an excerpt of a
11    spreadsheet for Florence Correctional Center, Bates No. CCOG9313, which was
12    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
13          82.    Attached hereto as Exhibit 67 is a true and correct copy of an excerpt of a
14    spreadsheet for Florence Correctional Center, Bates No. CCOG25041, which was
15    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
16          83.    Attached hereto as Exhibit 68 is a true and correct copy of an excerpt of a
17    spreadsheet for Houston Processing Center, Bates No. CCOG9318, which was produced
18    by Defendant to Plaintiffs during the course of discovery in this litigation.
19          84.    Attached hereto as Exhibit 69 is a true and correct copy of an excerpt of a
20    spreadsheet for Houston Processing Center, Bates No. CCOG9319, which was produced
21    by Defendant to Plaintiffs during the course of discovery in this litigation.
22          85.    Attached hereto as Exhibit 70 is a true and correct copy of an excerpt of a
23    spreadsheet for Houston Processing Center, Bates No. CCOG9320, which was produced
24    by Defendant to Plaintiffs during the course of discovery in this litigation.
25          86.    Attached hereto as Exhibit 71 is a true and correct copy of an excerpt of a
26    spreadsheet for T. Don Hutto Residential Center, Bates No. CCOG9321, which was
27 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

28          87.    Attached hereto as Exhibit 72 is a true and correct copy of an excerpt of a


                                               13           Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1340 Page 15 of 18



 1    spreadsheet for T. Don Hutto Residential Center, Bates No. CCOG25036, which was
 2 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 3          88.    Attached hereto as Exhibit 73 is a true and correct copy of an excerpt of a
 4    spreadsheet for La Palma Correctional Facility, Bates No. CCOG9323, which was
 5    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 6          89.    Attached hereto as Exhibit 74 is a true and correct copy of an excerpt of a
 7    spreadsheet for Laredo Processing Center, Bates No. CCOG9322, which was produced
 8    by Defendant to Plaintiffs during the course of discovery in this litigation.
 9          90.    Attached hereto as Exhibit 75 is a true and correct copy of an excerpt of a
10    spreadsheet for Nevada Southern Detention Center, Bates No. CCOG9325, which was
11    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
12          91.    Attached hereto as Exhibit 76 is a true and correct copy of an excerpt of a
13    spreadsheet for Nevada Southern Detention Center, Bates No. CCOG25040, which was
14    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
15          92.    Attached hereto as Exhibit 77 is a true and correct copy of an excerpt of a
16    spreadsheet for Northeast Ohio Correctional Center, Bates No. CCOG9324, which was
17 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

18          93.    Attached hereto as Exhibit 78 is a true and correct copy of an excerpt of a
19    spreadsheet for Stewart Detention Center, Bates No. CCOG9328, which was produced by
20    Defendant to Plaintiffs during the course of discovery in this litigation.
21          94.    Attached hereto as Exhibit 79 is a true and correct copy of an excerpt of a
22    spreadsheet for Stewart Detention Center, Bates No. CCOG9329, which was produced by
23    Defendant to Plaintiffs during the course of discovery in this litigation.
24          95.    Attached hereto as Exhibit 80 is a true and correct copy of an excerpt of a
25    spreadsheet for South Texas Family Residential Center, Bates No. CCOG9330, which
26    was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
27          96.    Attached hereto as Exhibit 81 is a true and correct copy of an excerpt of a
28    spreadsheet for Tallahatchie County Correctional Facility, Bates No. CCOG25042, which


                                                14          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1341 Page 16 of 18



 1    was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 2          97.    Attached hereto as Exhibit 82 is a true and correct copy of an excerpt of a
 3    spreadsheet for Torrance County Detention Center, Bates No. CCOG9331, which was
 4    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 5          98.    Attached hereto as Exhibit 83 is a true and correct copy of an excerpt of a
 6    spreadsheet for Torrance County Detention Center, Bates No. CCOG25037, which was
 7    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 8          99.    Attached hereto as Exhibit 84 is a true and correct copy of an excerpt of a
 9    spreadsheet for Webb County Detention Center, Bates No. CCOG9332, which was
10    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
11          100. Attached hereto as Exhibit 85 is a true and correct copy of an excerpt of a
12    spreadsheet for Webb County Detention Center, Bates No. CCOG25038, which was
13    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
14          101. Attached hereto as Exhibit 86 is a true and correct copy of an excerpt of a
15    spreadsheet for West Tennessee Detention Facility, Bates No. CCOG23010, which was
16    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
17          102. Attached hereto as Exhibit 87 is a true and correct copy of an excerpt of a
18    spreadsheet for West Tennessee Detention Facility, Bates No. CCOG23011, which was
19    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
20          103. Attached hereto as Exhibit 88 is a true and correct copy of an excerpt of a
21    spreadsheet for California City Correctional Facility, Elizabeth Detention Center, Eloy
22    Detention Center , Florence Correctional Center, Houston Processing Center, T. Don
23    Hutto Residential Center, Laredo Processing Center, Nevada Southern Detention Center,
24    North Georgia Detention Center, San Diego Correctional Facility, Stewart Detention
25 Center, Tallahatchie County Correctional Facility, Torrance County Detention Center,

26 which was produced by Defendant at Bates No. CCOG23006 during the course of

27 discovery in this litigation.

28          I declare under penalty of perjury pursuant to the laws of the United States of


                                               15          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1342 Page 17 of 18



 1    America that the foregoing is true and correct.
 2    DATED: April 15, 2019
 3                                                  /s/ Eileen R. Ridley
 4                                                  Eileen R. Ridley

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               16          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 85 Filed 04/15/19 PageID.1343 Page 18 of 18



 1                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on April 15, 2019 to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                           /s/ Eileen R. Ridley
 7
                                           Eileen R. Ridley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -1-           Case No. 17-CV-01112-JLS-NLS
